In an action for a divorce and ancillary relief, the defendant appeals from a judgment of the Supreme Court, Rockland County (Berliner, J.), entered June 13, 2007, which, upon the denial of his request for an adjournment of an inquest on the issue of grounds for the divorce, and after the inquest, dissolved the parties’ marriage upon the ground that he had been confined to prison for a period of three or more consecutive years.
Ordered that the judgment is affirmed, with costs.
A request for an adjournment is addressed to the sound discretion of the trial court, and its determination will not be disturbed absent an improvident exercise of that discretion (see Mirzoeff v Nagar, 52 AD3d 789 [2008]; Atwater v Mace, 39 AD3d 573 [2007]; Matter of Paulino v Camacho, 36 AD3d 821 [2007]; Matter of Sicurella v Embro, 31 AD3d 651 [2006]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the defendant’s request for an adjournment of the inquest on the issue of grounds for the divorce (see Mirzoeff v Nagar, 52 AD3d at 789; Atwater v Mace, 39 AD3d 573 [2007]; Matter of Sicurella v Embro, 31 AD3d 651 [2006]). Lifson, J.P, Florio, Eng and Belen, JJ., concur.